Citation Nr: 0028639	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to the veteran's service-
connected bilateral knee disorder.  

2. Entitlement to an increased rating for residuals of a 
medial meniscectomy of the right knee, currently evaluated 
as 20 percent disabling.  

3. Entitlement to a compensable rating for arthritis of the 
right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
September 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed. 

The present appeal arises from an August 1995 rating 
decision, in which the RO denied the veteran an increased 
rating for the service-connected residuals of a medial 
meniscectomy of the right knee, evaluated as 20 percent 
disabling since September 1968.  The RO also denied the 
veteran service connection for a bilateral ankle disorder, 
claimed as secondary to his service-connected bilateral knee 
disorder.  The veteran filed an NOD in March 1996, and the RO 
issued an SOC in June 1996.  The veteran filed a substantive 
appeal in February 1997.  In October 1997, the veteran 
testified before a Hearing Officer at the VARO in Newark.  A 
Supplemental Statement of the Case (SSOC) was issued in April 
1998.  In December 1999, the RO granted the veteran a 
separate rating for osteoarthritis of the right knee.  The 
disorder was evaluated as noncompensable, with an effective 
date from January 1995.  An additional SSOC was issued in 
February 2000.  

The Board notes that the veteran had also perfected an appeal 
for service connection for a left knee disorder.  In the 
above-noted December 1999 rating decision, the veteran was 
service connected for osteoarthritis of the left knee, as 
secondary to his service-connected residuals of a medial 
meniscectomy of the right knee.  The left knee disorder was 
determined to be 10 percent disabling, with an effective date 
of January 1995.  The veteran has not initiated an appeal 
with respect to this rating decision, and, as a result, the 
Board finds the issue is no longer in appellate status.   

At the veteran's request, he was scheduled to attend a 
hearing before a Member of the Board, in Washington, DC, in 
August 2000.  However, without explanation, he failed to 
report for that hearing.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in June 1995, the examiner noted that 
the veteran's bilateral ankle pain was exacerbated in part 
by his obesity, and in part by his bilateral knee 
disorder.  

3. During his October 1997 personal hearing, the veteran 
testified that his right knee would become painful and 
swollen with any extended period of activity.  

4. On VA examination in April 1999, the veteran's knees 
exhibited a full, but painful, range of motion; with no 
reported laxity or instability; there was also noted to be 
X-ray evidence of osteoarthritis.  

5. The veteran's right knee does not exhibit severe knee 
impairment manifested by subluxation or lateral 
instability.  

6. The evidence of record raises a reasonable doubt as to 
whether the veteran's right knee disorder, with 
degenerative changes, results in additional functional 
loss and pain, not adequately compensated under the 
specific provisions of the Rating Schedule pertaining to 
that joint.



CONCLUSIONS OF LAW

1. The veteran has submitted a well-grounded claim of service 
connection for a bilateral ankle disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The criteria for an evaluation greater than 20 percent for 
residuals of a medial meniscectomy of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2000).  

3. The criteria for an evaluation of 10 percent, and no 
higher, for osteoarthritis of the right knee, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's claims file reflects that, in a 
November 1968 rating decision, the RO service connected the 
veteran for residuals of a medial meniscectomy of the right 
knee, and awarded a 20 percent disability rating.  
Subsequently, the veteran sought an increased rating, which 
was denied by a decision of the Board, sometime in 1980 or 
1981 (unfortunately, no legible date stamp appears on the 
decision in the file).

Thereafter, in June 1995, the veteran submitted to the RO a 
VA Form 21-4138 (Statement in Support of Claim), in which he 
requested an increased rating for his right knee disability, 
and also filed a claim for service connection for a bilateral 
ankle disorder.  In addition, the veteran submitted an 
operation report from Pascack Valley Hospital, dated in 
September 1993, which reflected left knee surgery for repair 
of a torn medial meniscus and lateral meniscus.  

That same month, June 1995, the veteran was medically 
examined for VA purposes.  He reported the medical history 
associated with his right knee, and that he was treating his 
knee with nonsteroidal medication.  His main complaint was 
soreness of the right knee and intermittent swelling.  The 
veteran also complained of an aching discomfort in both of 
his ankles.  He indicated that he had never had any specific 
injury to his ankles that he could recall, and that he had 
been advised to lose weight.  On clinical evaluation, the 
veteran's right knee exhibited a full range of motion, with 
joint line tenderness along the medial aspect.  There was 
good quadriceps strength, with no ligamentous instability, 
and no patellar tracking.  With respect to the veteran's 
ankles, the examiner reported a good range of motion and 
strength, with no crepitus or instability.  The veteran was 
also noted to have a flexible pes planus deformity 
bilaterally.  A radiographic study of the veteran's knees 
revealed degenerative joint disease bilaterally with 
chondrocalcinosis.  A study of the veteran's ankles was 
negative.  

The examiner's diagnosis, in particular, was history of right 
patellar dislocation, status post patellar shaving procedure, 
with evidence of some post-traumatic arthritis of the right 
knee and chondrocalcinosis; and history of bilateral ankle 
arthralgia, without evidence of true arthritis.  It was 
further reported that the veteran's ankle symptoms were 
exacerbated by his obesity, and in part due to his bilateral 
knee conditions.  

In March 1996, the RO received insurance billing statements 
associated with the veteran's physical therapy treatment at 
Pascack Rehabilitation and Sports Medicine Center.  These 
were dated from October to December 1993.  In April 1996, the 
RO received physical therapy treatment records from Pascack 
Rehabilitation and Sports Medicine Center, dated from 
September 1993 to January 1994.  In particular, these records 
reflected physical therapy for the veteran's left knee.  

In October 1997, the veteran testified before a Hearing 
Officer at the VARO in Newark.  The veteran testified that he 
wore a knee brace with a hot pad inside it, and that the 
brace was for controlling his pain and not support.  He 
stated that he previously had worked as a limousine driver, 
but that he had had to stop driving because driving for long 
periods of time would cause pain and swelling in his knees.  
The veteran also testified that he could go up stairs, but he 
could only go up one at a time.  In addition, he stated that 
his right knee never stopped hurting, and that there was 
always some kind of pain or discomfort.  When asked if his 
right knee had ever given out, buckled, or locked, the 
veteran replied that it had, and that this occurred once or 
twice a month.  He also reported receiving physical therapy 
for his left knee but not his right.  Furthermore, the 
veteran stated that he had been told by a doctor that his 
right knee would not be getting any better with age, and that 
he should have a total knee replacement.  With respect to his 
ankles, the veteran indicated that no doctor had ever related 
his ankle pain to his knee disorder.  Furthermore, the 
veteran testified that he no longer could participate in 
recreational activities such as baseball or bowling, or 
partake in prolonged physical activities.  

In November 1997, the veteran again underwent VA medical 
examination.  He reported his medical history, and indicated 
that he had been taking 12-14 doses of Advil each day, but 
had recently switched to Aleve, and was averaging 9 per day.  
The veteran also reported suffering from some nonspecific 
discomfort in his ankles bilaterally, and denied any previous 
history of injury.  On clinical evaluation, there was no 
definite effusion of the right knee, and there was a full 
range of motion.  There was significant crepitus with passive 
range of motion.  Quadriceps strength was reported as good, 
as was ligamentous stability.  In addition, there was edema 
in both legs which was noted as 1+.  The ankles were noted to 
have a full and painless range of motion, with negative 
anterior drawer signs.  The examiner indicated that, in 
palpating the ankles, there was a nonspecific discomfort 
laterally in both ankles slightly anterior to the lateral 
malleoli, with no other deformities found.  A radiographic 
study of the veteran's knees revealed tri-compartmental 
degenerative joint disease.  A study of the veteran's ankles 
revealed degenerative changes, with bilateral calcaneal 
osteophytes, right greater than left.  

The examiner's diagnosis, in particular, noted right knee 
post-traumatic arthritis status post probable medial 
meniscectomy from meniscal tear.  The examiner also reported 
that there was no direct relationship between the veteran's 
"right knee complaints [and] his left ankle pain."  The 
examiner noted that the veteran's ankle pain was due to 
degenerative changes in those joints.  

In April 1998, the RO received VAMC Bronx medical records, 
dated from February 1993 to May 1995.  In particular, a July 
1993 treatment record noted the veteran's complaints of ankle 
and knee pain.  

In April 1999, the veteran underwent another VA examination.  
He complained of pain in his right knee, and indicated that 
he could not run, or do any heavy lifting, prolonged walking, 
sitting, standing, kneeling, or walking.  He indicated having 
difficulty going up and down stairs.  The veteran was 
reported to ambulate independently, and to be obese.  On 
clinical evaluation, there was slight varus deformity of the 
veteran's knees, with no edema.  There was a normal, but 
painful, range of motion .  In addition, the right knee was 
tender and a McMurray's test also caused pain.  The 
examiner's diagnosis was bilateral knee joint effusion, 
chondrocalcinosis of both knees, and bilateral osteoarthritis 
of the knees.  

II.  Analysis

a.  Service Connection - Ankles

The threshold issue is whether the veteran's claim seeking 
service connection for a bilateral ankle disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, whether he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2000).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that "[a] claim for secondary service connection, like all 
claims, must be well grounded."  Reiber v. Brown, 7 Vet.App. 
513, 516 (1995).

Applying these standards to the current claim, the Board 
notes that the veteran has contended that his bilateral ankle 
pain, with X-ray evidence of osteoarthritis, is secondary to 
his service-connected bilateral knee disorder.  On VA 
examination in June 1995, a VA examiner opined that the 
veteran's ankle symptoms were exacerbated by his obesity, and 
were in part due to his bilateral knee disorder.  
Accordingly, the Board finds that the claim is plausible, as 
there is evidence of a current disability, and also competent 
evidence that the current disability is secondary to the 
veteran's service-connected disability.  See Caluza, supra.

This, of course, does not mean the claim will be granted, but 
the RO will conduct a new adjudication, following additional 
development outlined below, and determine whether service 
connection should be granted.  

b.  Increased Rating - Right Knee

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a medial meniscectomy is more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The veteran's service-connected right knee currently involves 
arthritis as well as lateral instability, rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010 
and 5257.  In addition, under DC 5010, the rating 
contemplates arthritis due to trauma, confirmed by X-ray 
findings, and is rated as degenerative arthritis under DC 
5003.  Under DC 5003, for which the veteran is receiving a 
noncompensable evaluation, ratings are based upon limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the criteria for a 
compensable evaluation for limitation of motion are not met, 
a 10 percent evaluation is assigned for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is no evidence of 
limitation of motion, a 10 percent evaluation is warranted 
for X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
is warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and evidence 
of occasional incapacitating exacerbations.  

Under DC 5257, a 20 percent rating reflects moderate 
impairment of the knee (determined by the degree of recurrent 
subluxation or lateral instability).  A 30 percent evaluation 
is provided for severe impairment of the knee.  In 
considering the veteran's right knee disability under DC 
5257, the Board notes that, during VA examinations in June 
1995 and November 1997, the right knee exhibited a full range 
of motion, with no ligamentous instability.  During the 
veteran's most recent VA examination in April 1999, there was 
a normal, but painful, range of motion, with slight varus 
deformity.  During his personal hearing, the veteran 
testified that he wore a knee brace on his right knee not for 
support, but to control the pain.  He has also testified that 
he did not use a cane, and that his knee gave out or locked 
once or twice a month.  

Therefore the Board finds that, in view of the evidence of 
record, the veteran does not warrant an increased rating for 
residuals of a medial meniscectomy of the right knee.  The 
evidence does not reflect severe impairment of the right 
knee, as manifested by the degree of subluxation or lateral 
instability. Thus, a rating greater than 20 percent under 
this particular Code is not warranted. 

In addition, the Board has considered the applicability of 
the precedential judicial decision in DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995), wherein the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals, prior to March 1, 1999) held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
as to additional factors affecting limitation of motion.  
However, evaluation under DC 5257, is not predicated on loss 
of range of motion, and thus 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board has also considered whether the veteran's right 
knee would warrant a higher disability rating if separately 
rated under a specific or analogous diagnostic code.  We note 
that knee injuries may be assessed under 38 C.F.R. § 4.71a, 
DCs 5256-5263 (1999).  However, a review of the evidence does 
not reflect that the veteran's left knee exhibits ankylosis, 
a compensable limitation of flexion or extension, malunion of 
the tibia or fibula, genu recurvatum (hyperextension of the 
knee joint), or post status dislocation or removal of semi-
lunar cartilage.  Therefore, consideration of these 
additional Codes would not be beneficial to the veteran.

However, as noted above, the veteran's disability is also 
rated with consideration of degenerative changes under DCs 
5003 and 5010.  In this respect, the veteran is currently 
receiving a noncompensable rating for osteoarthritis of the 
right knee.  This action was undertaken by the RO under 
VAOPGCPREC 23-97 (July 1, 1997), which held that a claimant 
who has arthritis and instability of the knee may, in 
appropriate circumstances, be rated separately under DCs 5003 
(or 5010) and 5257.

In VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
held that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
In addition, functional loss must be considered, as well as 
the impact of pain upon the disability.  We have considered 
these additional requirements in our decision, and observe 
that, during his personal hearing, the veteran reported that 
joint pain had restricted his ability to participate in 
recreational activities or engage in prolonged physical 
activity.  He also indicated that his right knee was always 
painful.  On VA examination in April 1999, the veteran 
indicated that he could not run or do heavy lifting.  
Additionally, he was unable to do any prolonged walking, 
sitting, or standing, and had difficulty going up and down 
stairs.  The veteran was noted as being obese, and suffered 
from bilateral knee osteoarthritis, chondrocalcinosis, and 
joint effusion.  

We recognize the difficulty examiners face in attempting to 
anticipate the degree of additional disability which might be 
manifested outside the examination setting, and we 
acknowledge that the RO rated the right knee on the basis of 
the objective findings in the record.  However, we are also 
mindful that the Court of Appeals for Veterans Claims has 
emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

In our view, the veteran's consistent, credible complaints, 
combined with the objective evidence, both clinically and on 
X-rays, are sufficient for us to consider the doctrine of 
reasonable doubt.  When, after considering all the evidence, 
a reasonable doubt arises regarding a determinative issue, 
the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Having 
reviewed the record, the Board concludes that the particular 
facts of this case warrant the application of the reasonable 
doubt doctrine.  Granting the veteran the benefit of the 
doubt, the Board finds that the degenerative changes in the 
veteran's right knee, with consideration of additional 
functional loss and pain under 38 C.F.R. §§ 4.40, 4.45, and 
4.59, justifies an increase from 0 percent to 10 percent 
under DC 5010-5003.

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
the evidence does not present an unusual disability picture 
so as to render impractical the application of the regular 
schedular standard and warrant consideration for referral for 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence that the 
service-connected residuals of a medial meniscectomy of the 
right knee have caused marked interference with employment or 
necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).


ORDER

1. To the extent that the veteran's claim of service 
connection for a bilateral ankle disorder is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.  

2. Entitlement to an increased rating for residuals of a 
medial meniscectomy of the right knee is denied.  

3. Entitlement to a rating of 10 percent for arthritis of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

As noted above, the veteran has submitted a well-grounded 
claim for service connection for a bilateral ankle disorder.  
In this respect, the veteran has submitted evidence of a 
current disability, osteoarthritis in both ankle joints, as 
well as a medical opinion in which a VA examiner noted that 
the veteran's bilateral ankle pain is, in part, due to his 
bilateral knee disorder.  Caluza, supra.  

Also, as reported in the Factual Basis, supra, the veteran 
underwent a VA medical examination in November 1997.  The 
examiner noted that X-rays of the veteran's ankles had 
revealed evidence of osteoarthritis.  The examiner indicated 
that a direct relationship between the veteran's right knee 
complaints and left ankle pain had not been found.  It was 
also noted that the veteran's ankle pain was the result of 
degenerative changes in his ankle joints.  No further 
explanation was given by the examiner with respect to his 
findings, nor was the contrasting opinion of the VA examiner 
in June 1995 discussed.  

The Board is cognizant that the two medical examiners, in 
giving their opinions as to the etiology of the veteran's 
bilateral ankle disability, did not provide the basis upon 
which they reached their conclusions, nor was there any 
reference made to pertinent evidence.  Thus, the Board is 
left with competing VA medical opinions, neither of which 
could necessarily be considered more probative than the 
other.  Therefore, we believe an additional medical 
examination should be conducted, reflecting review and 
discussion of the veteran's medical history, to include 
pertinent medical evidence in the claims file, to include an 
opinion by an examiner as to the etiology of the veteran's 
bilateral ankle disability.  

Accordingly, while we regret the delay in this case, given 
the need for a more thorough opinion as to the etiology of 
the veteran's bilateral ankle disorder, further appellate 
consideration will be deferred and the veteran's claim for 
service connection for a bilateral ankle disorder is REMANDED 
to the RO for the following action:  

1. The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), 
if any, who have treated the veteran's 
bilateral ankle disorder since November 1997, 
the date the veteran's ankles were last 
evaluated.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such treatment records, and any 
additional VA medical records not already on 
file which may exist, and incorporate them 
into the claims folder.  

2. The veteran should be scheduled for a medical 
examination to re-evaluate the nature and 
extent of his bilateral ankle disorder.  
Before evaluating the veteran, the examiner 
should review the claims folder, including a 
copy of this Remand and any evidence added to 
the record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  
In addition, the examiner should state the 
etiology of any pain, and whether such pain 
claimed by the veteran is supported by 
adequate pathology, or evidenced by visible 
behavior on motion or palpation.  
Furthermore, the examiner should indicate 
whether it is at least as likely as not that 
the veteran's bilateral ankle disorder, i.e., 
arthritic changes, is the result of his 
service-connected bilateral knee disorder.  
All opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim.  
If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished an SSOC concerning all 
evidence added to the record since the last 
SSOC.  Thereafter, the veteran and his 
representative should be given an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals




 



